ae ica as rwy f tax_exempt_and_government_entities_division number release date legend department of the treasury internal_revenue_service mc 4929chi battle south dearborn street chicago il date uil org name of org city city name date 20xx 19xx org address certified mail dear employer identification person to contact id contact telephone number taxpayer advocate’s office address telephone number taxpayer_advocate telephone fax last date to file a petition in tax_court january 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 in addition you do not qualify as an organization described in r c sec_509 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you have not established you operated exclusively for exempt purposes within the meaning of sec_501 you failed to provide adequate documentation to confirm the organizations exempt_activities an organization will be regarded as operated exclusively for one or more exempt purposes only if exempt purposes specified in sec_501 an organization will not be so regarded if it engages primarily in activities which accomplish one or more of the more than an insubstantial part of its activities is not in furtherance of an exempt_purpose your organization has not provided any evidence you engaged in any activities that furthers your exempt purposes contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 and form_1041 for all years beginning after january 20xx returns for the years ending december 20xx december 20xx december 20xx and december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address send such returns to the following address internal_revenue_service tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under r c sec_7428 the last day for filing a petition for declaratory_judgment is january 20xx if you have questions about this letter please write to the person whose name and address are shown on this letter identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information if you write please attach a copy of this letter to help you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely lois g lerner director exempt_organizations enclosures pub department of the treasury internal_revenue_service commerce street dallas tx tax exempt and government entities oivision organization organization address taxpayer_identification_number form_990-pf tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f een 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer issue should the org’s exempt status be revoked whether the company has violated sec_4941 of the provisions of chapter by participating in acts of self dealing whether founder who is a disqualified_person as to org participated in acts of self- dealing under sec_4941 and sec_4941 of the code where founder as the company's trustee invested all of the org’ s cash assets into organization an org for which founder acts as ceo whether the acts of self-dealing if any were corrected within the meaning of sec_4941 of the code whether the company has violated sec_4942 of the provisions of chapter by failing to make qualifying distributions whether the company made jeopardizing investments as prohibited under sec_4944 when founder invested all of the company's assets into organization whether founder who is a disqualified_person as to org made a jeopardizing investment when founder as the company’s trustee invested all of the org’ s cash assets into organization an org for which founder acts as ceo whether the investments were removed from jeopardy within the meaning of sec_4944 of the codes whether the company’s violations if any of the provisions of chapter are a basis for involuntary termination of private company status under sec_507 of the code facts the org is a private company created for the purpose off funding recognized as exempt under sec_501 of the internal_revenue_code research it is founder of the company a substantial_contributor to the company and the company’s sole trustee is a disqualified_person as defined in sec_4946 of the code as to the org organization is a for-profit corporation which founder purchased from co and in which others invested in form 886-aev department of the treasury - internal_revenue_service page -1- ee 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer 20xx org legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer the year under examination is the period ending december 20xx form_990-pf was not filed for 20xx according to founder the company has been inactive for the past two and a half years founder has not maintained any records for the company according to founder a general ledger has not been maintained for the past ten years the company has not been able to provide any evidence of its past or current financial situation based on forms 990-pf retrieved from guidestar for the years ending december 19xx 20xx and 20xx it has been confirmed that the org has not made any distributions since 19xx all years prior to 19xx could not be determined the company’s sole activity verifiable from 19xx forward is its investment in organization based on information retrieved from the return it appears that the company ceased activity and has not served its exempt_function since 19xx excess distributions from 19xx recorded in corpus excess distributions 19xx-19xx dollar_figure distributable_amount in 19xx dollar_figure distributed in 19xx in the form of expenses dollar_figure distributed in 19xx from corpus dollar_figure distributable_amount in 19xx dollar_figure distributed in 19xx in the form of expenses dollar_figure distributed in 19xx from corpus dollar_figure distributable_amount in 20xx dollar_figure distributed in 20xx in the form of expenses dollar_figure undistributed_income due in 20xx dollar_figure distributable_amount in 20xx dollar_figure distributed for 20xx in the form of expenses dollar_figure undistributed_income from 20xx dollar_figure undistributed_income due in 20xx dollar_figure according to founder distributions were not made because he did not find any research project that he felt was worth investing in at the time therefore he decided to place the company's money into an investment in the meantime while waiting for something worthy to surface the initial investment date cannot be confirmed because founder has not maintained any records and has forgotten when he made the investment over the duration of the investment that may be confirmed the exempt org has not received any dividend or other types of payments from organization indicating a profitable investment form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year petiod ended 20xx org name of taxpayer legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer form_990-pf 20xx total assets dollar_figure savings dollar_figure accounts_receivable dollar_figure investments dollar_figure although records were not provided in a letter dated september 20xx founder explained that aside from a very small amount of funds donated by others to the company right after the death of his first wife in 19xx he contributed all of the funds to the company founder stated that he did not think he was mentally incompetent at the age of he contended that the technology research_and_development pursued by organization is gaining worldwide interest the minimal cash left in the company's bank account was exhausted by bank maintenance charges and eventually the account was terminated in 20xx in his letter dated december 20xx founder recalled that the org once containing substantial funds in its account exceeding dollar_figure which primarily stemmed from funds he had contributed after he sold a hotel he owned in the xyz at aloss these were the same funds that he invested in increments to organization at a high interest rate founder could not explain what the dollar_figure in accounts_receivable represented in a letter to the irs dated december 20xx founder stated that he was the unpaid ceo of organization in the years after 19xx founder was years old when he became the ceo of organization and hoped to retire with the employees taking on the company but no employees had sufficient experience to pursue the parties who were infringing upon the company’s patents founder admitted that he made a bad mistake in loaning company funds to organization the org had funds on reserve since founder did not find any projects worth investing in n order to maximize funds for the company he invested them in organization organization committed to a higher interest rate than anywhere else and did not appear to be a risk investment at the time in which the loan was made a key patent was issued to organization and a law firm had taken on the case of suing the infringers on a contingency basis this was expected to bring in substantial royalties around the same time the org’ s cfo cfo mysteriously abandoned the org’ s books with one of the employees after he left review of the books showed that he was paying himself unauthorized checks for over eight months from various accounts funds that were stolen totaled about dollar_figure these checks made the org appear as if and total funds embezzled made up virtually all of the org’ s cash assets it was gradually incurring a loss upon discovery organization reported the issue to the xyz county district attorney’s office the district attorney brought cfo in for questioning he provided an old document promising form 886-arev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year petiod ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer compensation that he claimed he had not received the district attorney decided not to prosecute without verifying the validity of the document in spite of the fraudulent book entries that were previously presented she said that the case was getting too complicated to assure a guilty verdict she suggested that organization sue cfo but he had left xyz and probably didn’t have the funds to repay them organization has not been officially terminated due to the patent infringements that founder still wishes to find support to pursue even after letting all of the organization employees go and incurring personal debt to maintain it founder stated that he and the investors all friends of his decided not to officially close down organization they do not have the substantial funds necessary to sue the infringers and unless they somehow raise the funds to do so organization may eventually have to close down due to lache patent considerations upon initial contact mr founder had requested voluntary termination of the private company's exempt status due to lack of activity and insolvency law chapter sec_4946 defines in part a disqualified_person with respect to a private company as a person who is a substantial_contributor to the company chapter sec_4946 defines in part a disqualified_person with respect to a private company as a person who is a company manager chapter sec_4946 defines in part a disqualified_person with respect to a private company as a corporation of which persons described in subparagraphs a b c and d own more than percent of the total combined voting power according to sec_6501 any excise_tax transaction imposed under a provision of chapter that is not disclosed would be considered percent underreported and would automatically activate the six-year statute sec_301_6501_n_-1 explicitly provides that for purposes of determining the statute_of_limitations under sec_6501 the return of the private company is considered the return of all persons required to file a return with respect to any chapter tax even if all those persons did not sign the return and even if the company in good_faith incorrectly answers the questions pertaining to liability under chapter sec_6033 requires any org exempt from tax under sec_501 to file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws by forms or form 886-arev department of the treasury - internal_revenue_service page -4- form 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer org 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer regulations prescribed and to keep such books_and_records as are necessary to substantiate such information sec_1_6033-2 and provides in part that every org which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 provides that failure_to_file an information_return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code may result in the termination of the exempt status of an org on the grounds that the org has not established that it is observing the conditions required for the continuation of its exempt status chapter sec_4941 imposes a tax on each act of self-dealing between the disqualified_person and a private company chapter sec_4941 provides in part that self dealing means any direct or indirect lending money or other extension of credit between such a private company and a disqualified_person sec_53_4941_d_-2 provides that the lending of money or extension of credit by a disqualified_person to a private company will not be considered self dealing if the loan or other extension of credit is without interest or other charge sec_53_4941_d_-2 provides the making of a promise pledge or similar arrangement to a private company by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit before the date of maturity sec_53_4941_d_-2 provides the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private company is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private company if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive sec_53 e - c provides that to the extent possible the transaction must be undone and the company restored to a financial position no worse than what it would have been had the disqualified_person been dealing on the highest fiduciary standards form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer sec_53 e - e provides that if a transaction between a private company and a disqualified_person is determined to be self dealing for purposes of sec_4941 there is generally one act of self dealing if however such transaction relates to the leasing of property the lending of money or other extension of credit other use of money or property or payment of compensation the transaction will generally be treated as giving rise to an act of self dealing on the day the transaction occurs plus an act of self dealing on the first day of each taxable_year or portion of a taxable_year which is within the taxable_period and which begins after the taxable_year in which the transaction occurs chapter sec_4942 provides in part that there will be a tax imposed on the undistributed_income of a private company for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period the tax will equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year chapter sec_4942 provides that in any case in which an initial tax imposed under subsection a on the undistributed_income of a private company for any taxable_year if any portion of such income remains undistributed at the close of the taxable_period there is imposed a tax equal to percent of the amount remaining undistributed at such time chapter sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_53_4942_a_-2 describes undistributed_income with respect to any private company for any taxable_year as of any time as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made sec_53_4942_a_-2 defines the distributable_amount for the purposes of paragraph a as an amount equal to the sum of the minimum_investment_return reduced by the sum of the taxes imposed on such private company for the taxable_year under subtitle a and sec_4940 plus the amount described in subparagraph of this paragraph pertaining to certain trust amounts sec_53_4942_a_-2 minimum_investment_return per i sec_5 percent of the excess of the aggregate fair_market_value of all assets of the company other than those which are used or held for use directly in carrying out the company’s exempt_purpose minus the acquisition_indebtedness with respect to such assets sec_53_4942_b_-1 provides that the initial tax imposed by sec_4942 shall not apply to the undistributed_income of a private company for any taxable_year for which it is an operating company as defined in sec_4942 j form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year petiod ended name of taxpayer 20xx org legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer sec_53_4942_b_-1 provides that the initial tax imposed by sec_4942 shall not apply to the undistributed_income of a private company to the extent that the company failed to distribute any amount solely because of incorrect valuation of assets under paragraph c of sec_53_4942_a_-2 if a the failure was not willful and was due to reasonable_cause b such amount is distributed as qualifying distributions by the company during the allowable_distribution_period c the company notifies the commissioner that such amount has been distributed to correct such failure and d such distribution is treated under paragraph d of sec_53_4942_a_-3 as made out of the undistributed_income for the taxable_year for which a tax would have been imposed by sec_4942 chapter sec_4944 provides that if a private company invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes there is hereby imposed on the making of such investment a tax equal to percent of the amount so invested for each year or part thereof in the taxable_period chapter sec_4944 provides that in any case in which a tax is imposed by paragraph there is hereby imposed on the participation of any company manager in the making of the investment knowing it is jeopardizing the carrying out of any of the company’s exempt_activities a tax equal to percent of the amount so invested for each year or part thereof in the taxable_period unless such participation is not willful and is due to reasonable_cause chapter sec_4944 provides that in any case in which an initial tax is imposed by subsection a on the making of an investment and such investment is not removed from jeopardy within the taxable_period there is hereby imposed a tax equal to percent of the amount of the investment chapter sec_4944 provides that in any case in which an additional tax is imposed by paragraph if a company manager refused to agree to part or all of the removal from jeopardy there is hereby imposed a tax equal to percent of the amount of the investment chapter sec_4944 provides that for purposes of this section investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investment which jeopardize the carrying out of the exempt purposes chapter sec_4944 provides that with respect to any one investment the maximum amount of the tax imposed by subsection a shall not exceed dollar_figure and the maximum amount of the tax imposed by subsection b shall not exceed dollar_figure form 886-acrev department of the treasury - internal_revenue_service page -7- eon 886a explanation of items department of the treasury - internal_revenue_service name of taxpayer org schedule no or exhibit year period ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer sec_53 a i provides that except as provided in sec_4944 sec_53 a and subdivision ii of this paragraph an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private company if it is determined that the company managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long and short-term financial needs of the company to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the company managers may take into account the expected_return the risks of rising and falling price levels and the need for diversification within the investment portfolio sec_507 provides that a private company shail be terminated only if such org notifies the secretary of its intent to accomplish such termination or if there have been either willful repeated acts or failures to act or a willful or flagrant act or failure to act giving rise to liability for tax under chapter upon termination the org becomes liable for tax under subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_1 c provides for the involuntary termination under sec_507 for purposes of sec_507 the term willful repeated acts or failures to act means at least two acts or failures to act both of which are voluntary conscious and intentional sec_1 c provides that a willful and flagrant act or failure to act is one which is voluntarily consciously and knowingly committed in violation of any provision of chapter and which appears to a reasonable man to be a gross violation of any such provision sec_507 provides for the voluntary termination of an org’ s private company status with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 imposes a tax on each org which is referred to in subsection a a tax equal to the lower_of the amount which the private company substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from sec_501 status f such company or the value of the net assets of such company sec_507 provides that for the purpose of subsection c the aggregate tax_benefit resulting from the sec_501 status of any private company is the sum of a the aggregate increases in tax under chapter and or the corresponding provisions of prior_law which would have been imposed with respect to all substantial contributors to the company if deductions for all contributions made by such contributors to the company after date had been disallowed b the aggregate increases in tax under chapter or form 886-a crev department of the treasury - internal_revenue_service page -8- form 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer the corresponding provisions of prior_law which would have been imposed with respect to the income of the private company for taxable years beginning after december 19xx if i it had not been exempt from tax under sec_501 or the corresponding provisions of prior_law and ii in the case of a_trust deductions under sec_642 or the corresponding provisions of prior_law had been limited to percent of the taxable_income of the trust computed without the benefit of sec_642 but with the benefit of sec_170 and c interest on the increases in tax determined under subparagraphs a and b from the first date on which each such increase would have been due and payable to the date on which the org ceases to be a private company sec_507 provides that for the purposes of subsection c the value of the net assets shall be determined at whichever time such value is higher the value on the first day action was taken to terminate private company status or the value on the date the org ceased to be a private company service’s position during the course of the examination the company has not been able to provide the service with any records as required by sec_6033 of the internal_revenue_code under these circumstances the service makes the determinations set forth below with information provided by the company’s trustee founder and as provided on the returns sec_4941 analysis of the org’ s returns revealed that the company made an unidentifiable investment at an undeterminable date in the amount of dollar_figure upon communication with founder it was verified that the investment involved a loan made by the company to organization as provided by sec_4941 a loan between the company and a disqualified_person constitutes the direct lending of money that is a prohibited act of self dealing the legitimacy of the loan could not be determined since the company has not maintained any records of its activities loan documents were not available for review and even if it was a valid loan it appears that an act of self dealing has occurred even if used to maximize funds for the company’s exempt_purpose and even if the interest rate and terms are far more favorable than could be obtained from other sources the self dealing transaction that occurred between the two parties does not fit into any exceptions as provided by sec_53_4941_d_-2 and additionally motion to correct the self dealing transaction has not occurred is not expected to occur therefore as provided by sec_53 e - e the self dealing transaction would be considered a new act of self dealing every year from 19xx until the present however upon further discussion subsequent to the service's letter dated february 20xx founder declared that he had an estimated percent of the voting rights in organization he form 886-a rev department of the treasury - internal_revenue_service page -9- eee 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer stated that nothing short of a court case could determine the actual division of voting rights among the company’s investors sec_4946 defines in part a disqualified_person with respect to a private company as a corporation of which persons described in subparagraphs a b c and d own more than percent of the total combined voting power accordingly it could not be determined whether or not organization is in actuality a disqualified_person the lack of documentation to substantiate an actual percentage of voting rights provides ambiguity of evidence that pinpoints an actual self dealing transaction sec_4942 based on the information provided on the return it may be determined that the company has not made any distributions since before 19xx in 19xx the company distributed income from corpus that originated from _ to cover the distributable_amount in the following years the company did not make any distributions nor did it have any remaining prior excess distributions to offset the required amounts accordingly it appears that the company has violated sec_4942 by failing to distribute income as is required to meet its exempt_purpose and should be penalized however the lack of documentation to substantiate the actual date of the donation which according to founder was made in increments the date of the investment and the actual value of the investment provides ambiguity in the calculation of sec_4942 taxes based on the _-return the org’ s assets were exhausted by the end of the tax_year accordingly it could not be accurately determined whether or not the org has in actuality violated sec_4942 of the internal_revenue_code sec_4944 in his letter dated september 20xx founder stated that he did not think he was mentally incompetent at the age of he contends that the technology research_and_development pursued by organization is gaining worldwide interest he recalled the org once containing substantial funds in its account exceeding dollar_figure which primarily stemmed from funds he had contributed to after he sold a hotel he owned in the in his letter dated december 20xx at aloss these were the funds that he invested in increments to organization at a high interest rate when it was clear that the company had patents which were being infringed upon and which would being in substantial royalties based on the return it may be confirmed that all of the company’s cash assets were invested into organization as of december 19xx as explained by founder cfo embezzled about dollar_figure an amount that made up practically all of organization’ assets as may be confirmed by the return dollar_figure percent of that was from the company this amount made up virtually all of the company’s assets organization is a private company that separated from co it was purchased by founder around 19xx at the time of the investment organization was undergoing court proceedings in form 886-a rev department of the treasury - internal_revenue_service page -10- ocr 886a department of the treasury - internal revenuc service explanation of items schedule no or exhibit year period ended 20x x org name of taxpayer legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer hopes of obtaining compensation_for infringement of its patents although founder claims that he made the investment under circumstances that did not suggest high risk it appears that the company made an investment into a company that was not stable to any reasonable man investing into a company that is undergoing a court_proceeding for patent related issues provides uncertainty and does not suggest a no risk and attractive business transaction furthermore it appears the organization lacked funds in order to pursue the lawsuit and the loan was made in order to help organization finance the court case at the same time the org’ s cfo was embezzling money until he exhausted all funds and abandoned the company the fact that he was able to steal funds for over eight months without detection reveals that organization’ internal controls were unsatisfactory with the proper internal controls such theft could have been avoided it appears that founder invested the company’s assets into organization for the purpose of financing the org’ s lawsuit even after letting all of the organization employees go and incurring persona debt to maintain the org founder stated that he and the investors who are all friends of his decided not to officially close it down they do not have the funds necessary to sue the patent infringers and unless they somehow get substantial funds to do so organization may eventually have to close down due to laches considerations involving the patents because it was his own company founder did not consider the risks involved by failing to exercise ordinary business care and prudence founder placed the company’s assets in jeopardy by investing all of the company’s assets into organization an org that could be described as having difficulties it is evident that founder was not intending to make any distributions on a short-term basis and if planning for the company’s long-term operations he failed to take into account the need to diversify the company’s investments in order to protect it from bankruptcy accordingly it appears that the company and founder as the company's trustee have violated the provisions of sec_4944 however according to founder the total donations to organization were made in increments consequently it could not be determined when each transaction occurred although it appears that the company’s assets were placed into jeopardy there is evidently a lack of firm evidence to confirm the suspicion furthermore the lack of documentation to substantiate the actual date of the donation the date of the investment and the actual value of the investment provides ambiguity in the calculation of sec_4944 taxes additionally the org’ s assets were exhausted by the end of the 20xx tax_year and could no longer be removed from jeopardy sec_507 upon initial contact founder requested voluntary termination of the private company’s exempt status due to lack of activity and insolvency sec_507 provides that the status of a private company of any org with respect to which there have not been either willful repeated form 886-a rev department of the treasury - internal_revenue_service page -11- form 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer 20xx org legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter shall be terminated under the provisions of sec_507 or b upon review of the previously discussed violations of sec_4941 sec_4942 and sec_4944 the lack of evidence to substantiate what appears to be the org’s repeated violations of the provisions of chapter causes the inability to validate the involuntary termination of the org’s exempt status under sec_507 subjecting it to the taxes imposed under sec_507 additionally founder claimed that he did not take any deductions when he made the donations to the company the lack of documentation to substantiate such claims also serves as the lack of evidence to prove that deduction benefits under sec_170 have been taken consequently the lack of evidence relieves the company from the taxes that would be imposed under chapter of the internal_revenue_code and sec_507 revocation an org will be regarded as operated exclusively for one or more exempt purposes only if engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an org will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose since its investment in organization the company has not engaged in any activities that furthers its exempt purposes it based on the limited information available the company's tax exempt status should be revoked under the voluntary termination provisions set forth under sec_507 sec_507 provides that upon termination the org becomes liable for tax under subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g subsection c provides for the imposition of tax equal to the lower_of the amount which the private company substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from sec_501 status of such company or the value of the net assets of such company although the org has provided no evidence to substantiate the claim that founder did not take any deductions when he made the donation in the first place there is also a lack of evidence to prove otherwise in which case it cannot be determined whether the org has benefited from the deductions allowed under sec_170 consequently it cannot be determined whether such transactions have caused the government any substantial losses additionally since the org has become insolvent the value of the net assets of the company is dollar_figure taxpayer’s position according to founder org was established around 19xx when his wife died from for years he simply donated funds from the org to the research institute in xyz when no projects of special interest came along form 886-aev department of the treasury - internal_revenue_service page -12- eoen 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org name of org company initial org name organization second organization city city name founder founder name co third organization date 20xx 19xx xyz state cfo chief financial officer organization organization is a division of the co that founder purchased he decided to invest the exempt org’s reserved funds into organization because the interest rate was higher than any other investment at the time and it did not appear to be a risk investment however over time organization’ cfo stole funds from the org organization was unable to pursue the subject any further because they lacked the money to establish a lawsuit although organization is no longer an active org the org decided not to dissolve because they have valid patents that are currently being infringed upon but they have no funds to establish a case consequently organization does not have the funds to repay the company due to the exempt org’s inability to continue operations because of its lack of funds founder requests termination although all of the org’s funds were lost he asks that the service considers allowing him to terminate the org without further pursuing the subject since the original funds were all contributions made by him conclusion where evidence is lacking to prove that violations of chapter provisions have occurred and statements provided by the trustee prove to be an insufficient source of information it could not be ascertained that the company's actions have caused the government any harm the company's exempt status will be revoked under the voluntary termination procedures of sec_507 due to the lack of evidence penalties will not be assessed form 886-a crev department of the treasury - internal_revenue_service page -13-
